NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AVENTIS PHARMA S.A. AND SANOFI-AVENTIS U.S.
LLC, '
PZaintiffs-Appellants,
V.
STRIDES, INC. AND ONCO THERAPIES LIMITED,
Defendants-Appellees.
2012-1151 `
Appea1 from the United States District Court for the
District of De1aware in case no. 11-CV-1121, Chief Judge
Gregory M. S1eet.
ON MOTION
ORDER
Aventis Pharma S.A. et a1. move without opposition to
stay proceedings in this case pending the court’s disposi-
tion in Auentis Pharma S.A. v. Hospira In,c., No. 2011-
1018.
Aventis asserts that the appeals involve the same
patents and that the consent judgment from which this

AVENTIS PHARMA V. STRIDES 2
appeal was taken was based upon the judgment in
Hospira.
The court notes that oral argument was held in
Hospira on January 9, 2012.
Accordingly,
IT ls 0RDERED THAT:
(1) The motion is granted The brieHng schedule is
stayed in 2012-1151. Aventis is directed to inform the
court within 30 days of the disposition of Hospira how this
appeal should proceed. The appellees may also respond
within that time.
(2) A copy of this order shall be transmitted to the
merits panel assigned to hear Hospira to inform that panel
of this related case. -
FoR THE CoURT
FEB 07 2012
/s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: George F. Pappas, Esq. FlLEB
N@a1 C- B@1€am» ES‘1~ u.s. count 0F APPEALs ron
819 11-15 FEnEnALcracu1T
FEB 0 7 2012
JAN HUBBALY
CLERK